Citation Nr: 1433117	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  13-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a neurological disability, claimed as tremors, to include as due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1979 and from January 1991 to May 1991, to include service in Southwest Asia.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The Veteran's bilateral upper extremity tremors demonstrate a qualifying chronic disability resulting from undiagnosed illness due to his Persian Gulf service.  This disability can at least be rated as compensable.


CONCLUSION OF LAW

The Veteran's bilateral upper extremity tremor symptomatology is presumed to have been incurred during his Persian Gulf service.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  To the extent that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not necessary at this time.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).



Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Additionally, service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2013).

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117 (West 2002), 38 C.F.R. § 3.317 (2013).

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

Analysis

The Veteran's DD-214 shows service in Southwest Asia from January 1991 to April 1991.  Therefore the Veteran is a "Persian Gulf Veteran" within the meaning of 38 C.F.R. § 3.317(a)(1).  

The Veteran is not alleging that his disability is a result of combat.  As a result, the combat presumption is not applicable in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

While the Veteran's tremors may qualify as an organic disease of the nervous system, the Board need not make such a determination because, as discussed below, service connection is being granted under the presumption relating to undiagnosed illness.  

The Veteran's VA treatment records indicate he was evaluated for a bilateral tremor in his upper extremities in September 2003.  These records show a neurological consultation failed to identify any underlying pathology and an impression of essential tremor was noted.  

Additionally, the Veteran submitted private treatment records showing a diagnosis of essential tremor.  Specifically, a private treating physician, J.B., M.D., provided a statement dated July 2005 noting the Veteran had underwent a neurological examination that showed normal findings, excluding the bilateral upper extremity tremor.  Further, Dr. J.B. noted that the Veteran did not manifest additional signs or symptoms of a neurological disability, to include Parkinson's disease.  

Moreover, a January 2013 statement from a separate treating physician, J.S., M.D., is consistent with the statement from Dr. J.B.  Specifically, Dr. J.S. notes the Veteran has an action type tremor with an unknown cause and that this condition has existed for over eight years.

As noted, the Board finds that the Veteran has the requisite service within the meaning of 38 C.F.R. § 3.317(a)(1).  As the Veteran's symptomatology did not manifest during active service in the Southwest Asia theater of operations, in order to grant service connection on the basis of the Persian Gulf presumption, the Board must determine whether the Veteran's symptoms manifested to a degree of 10 percent or more.  See 38 C.F.R. § 3.317(a)(1)(i).

To determine whether an undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  The Board must explain its selection of an analogous Diagnostic Code. Id.

The Board finds that the Veteran's bilateral tremors can be rated as 10 percent disabling by analogy to the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8515 (Paralysis of the median nerve).  Specifically, the functions affected, anatomical location, and symptomatology for this diagnostic code are similar to the Veteran's complaints.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  In the present case, the identified tremors in the Veteran's wrists would be rated at least as mild under this Diagnostic Code. As a result, a 10 percent rating would be warranted under 38 C.F.R. § 4.124(a), Diagnostic Code 8515.

Section 3.317 establishes that a disability by history, physical examination and laboratory test, cannot be attributed to a known clinical diagnosis may be subject to service connection.  Although benign essential tremor is a diagnosis, in reality it is a description of a manifestation without known pathology.  The appellant has a neurologic sign and symptoms without an actual pathology.

Based on the foregoing, the Veteran has been shown to have neurological symptoms without underlying pathology that have manifest to a compensable degree during the appeal period.  Accordingly, resolving any doubt in the Veteran's favor, the claim for service connection is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for an undiagnosed bilateral tremor of the upper extremities is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


